Citation Nr: 0806433	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and V.D.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than four years, 
including the period from July 1977 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She notes that the 
death certificate reveals that the veteran died in July 2005 
of Oxycodone toxicity, and she claims that he was on pain 
medication for conditions including his service-connected 
disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Although the RO sent a VCAA letter to the appellant in 
September 2005, it does not comply with the requirements set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in Hupp.  

While the Board notes Dr. Perez's response to a request from 
the RO and the appellant for the veteran's records, as the 
case is being remanded for other reasons, the Board finds an 
additional attempt to secure the records from Dr. Perez 
should be made.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death, as 
outlined by the Court in Hupp.

2.  After securing an appropriate release 
from the appellant, the RO/AMC should 
request Dr. Perez to provide copies of the 
veteran's medical records.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



